 JIn the Matter of THE TEXAS COMPANY, PORT NECHES REFINERYandOILWORKERS INTERNATIONAL UNION, LOCAL No. 228, AFFILIATEDWITH THE C. I. O.-Case No., R-00173-Decided Decembr 16, 1940Jurisdiction:oil refining industry.Investigation and Certification of Representatives:existence of question: refusalto accord recognition to union ; pay roll agreed to by parties, directed to beused; election necessary.UnitAppropriatefor CollectiveBargaining:all employees at the Port NechesRefinery of the Company, including certain subforemen, but excluding office, -clerical, and supervisory employees, foremen, first-aid employees,engineers,the power engineer, chief chemist, research chemists, and chemists.Mr. William R. Consedine,for the Board.Mr. 0. J. Dorwin,of New York City, andMr. J. H. Pipkin,ofHouston, Tex., for the Company.M. Mike Daughtry,of Beaumont, Tex., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 22 and August 9, 1940, respectively, Oil Workers Inter-nationalUnion, Local No. 228, affiliated with the C. I. 0., hereincalled the Union, filed with the Regional Director for the SixteenthRegion (Fort Worth, Texas) a petition and an amended petitionalleging that a question affecting commerce had arisen concerning therepresentation of employees at the Port Neches Refinery of the TexasCompany, Port Neches, Texas, herein called the Company, and re-questing an investigation and certification of representatives pursuantto Section 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On November 9, 1940, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.,28 N. L. R. B., No. 87.590 THE TEXAS COMPANY591On November 12, 1940, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company and theUnion.On November 20, 1940, the Regional Director issued an orderextending date of hearing.Pursuant to notice,a hearing was heldon November 29, 1940, at Beaumont, Texas,beforeWilliamP.Webb,the Trial Examiner duly designated by. the Board.The Board andthe Company were represented by counsel,the Union by its repre-sentative;all participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses,and tointroduce evi-dence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed. _Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Texas Company is a Delaware corporation having its principaloffices in New York City and Houston, Texas. It is the principalsubsidiary, wholly owned, of The Texas Corporation, through whichit is affiliated with some 50 other corporations, all constituting aworld-wide organization for the production, transportation, refining,and marketing of, crude oil and the products thereof, and forincidental businesses.-The Port Neches Refinery of the Company, with which we are hereconcerned, has a daily crude oil capacity in excess of 25,000 barrels.Most of the crude oil is obtained from the States of Texas and Louisi-ana, but some quantity is imported from Venezuela by tanker.Be-sides the crude oil, the principal raw materials utilized are felt, sheetsteel,wood staves, slate, paper and nails.All of these materials areprocured from sources outside the State of Texas.The principalfinished products at the Port Neches Refinery are asphalt and asphaltroofing, as well as steel barrels, wood barrels and drums used ascontainers therefor.A major portion of the Port Neches Refinery'sfinished products is transported to points outside the State of Texasby tanker and freighter to sea and by tankcar and boxcar on rails.The unused portion of the crude oil at the Port Neches Refinery, afterthe primary distillation of the process is completed, is pumped tothe Port Arthur Refinery of the Company for further processing.In finished form, a substantial percentage of all crude oil distillatespumped to the Port Arthur Refinery eventually reach a destinationoutside the State of Texas.The Port Neches Refinery employs ap-proximately 500 employees. 592DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVEDOilWorkers International Union, Local No. 228, is a labor organiza-tion affiliated with the Congress of Industrial Organizations. Itadmits to membership all the production and maintenance employeesat the Port Neches Refinery of the Company, excluding clerical,office, and supervisory employees.III.THE QUESTION CONCERNING REPRESENTATIONOn July 2, 1940, the Union wrote to the Company claiming torepresent a majority of the employees at the Port Neches Refineryand requesting exclusive recognition.On July 12, 1940, the Companydenied this request.A statement of a Field Examiner of the Boardintroduced in evidence shows that the Union represents a substantialnumber of employees in the unit which it alleges is appropriate.)We'find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNIT,The Company and the Union agreed at the hearing that the appro-priate unit should consist of all employees at the Port Neches Re-finery of the Company, including certain subforemen,2 but excludingoffice, clerical, and supervisory employees, foremen, first-aid em-ployees, engineers, the power engineer, chief chemist, research chem-ists, and chemists.We see noreasonfor departing from such unit.-We find that all employees at the Port Neches Refinery of theCompany, including certain subforemen, but excluding office, clericaland supervisory employees, foremen, first-aid employees, engineers,the power engineer, chief chemist, research chemists, and chemists,i The Field Examiner's statement shows that 292 employees of the Company have signedauthorization cards in'the Union.There ale approximately 405 employees in the allegedappropriate unit.2These subforemea are : F. G. Watson,J. B. McMinn,J.A. Horton,B. L. Rhodes, W. C.Reed, Mark Lee, H.B. Bickers, E A. Guidry,George Stefflen.S.A Ritchie,V Broussard,Lee Depwe,Ivy Wyatt, V. Myers, E.W. Lee, and W.R. Hadley. THE TEXAS COMPANY593constitute a unit appropriate for the purposes of collective bargaining,and that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the questionwhichhas arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.The Company stated that it desired that noelection be held in this proceeding until such time as the SupremeCourt of the United States ruled on its petition for writ of certiorarifrom a:decision of the Circuit Courtof Appeals for the Fifth Circuitsustaining a Decision and Order of the Board disestablishing anindependent union at the Port Neches Refinery of the Company.3We find no merit in the Company's request.The parties agreed atthe hearing that in the event the Board directed an election,eligibilityof employees to vote should be determined by the Company's pay rollof November 19, 1940, introduced in evidence.We find that the employees of the Company eligible to vote in the election shall be thosein the appropriate unit whose names appear on the Company's payroll of November 19, 1940, excluding employees who have since quitor been discharged for cause...Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees at Port Neches Refinery of The Texas Com-pany, Port Neches, Texas, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.All employees at the Port Neches Refinery of the Company, in-cluding certain subforemen, but excluding office, clerical, and super-visory employees, foremen, first-aid employees, engineers, the powerengineer, chief chemist, research chemists, and chemists, constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.'DIRECTION OF ELECTIONBye virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-8Matter of The Texas CompanyandOilWorkers International anion Local Nob. 367and 228,17N. L. R. B.843 ; ent'd as mod. inThe Texas Companyv.N. L. R. B.,112 F.(2d) 744(C. C. A. 5). 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDlations Act,49 Stat. 449,and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The Texas Company, Port Neches,Texas, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction,under the direction andsupervision of the Regional Director for the Sixteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of, said Rules and Regulations,among all employees at the Port Neches Refinery of the Companywhose names appear on the Company's pay roll of November 19, 1940,including certain subforemen,but excluding office, clerical, and super-visory employees,foremen,first-aid employees,engineers,the powerengineer,chief chemist,research chemists, chemists,and employeeswho have since quit or been discharged for cause,to determine whetheror not they desire to be representedby Oil WorkersInternationalUnion, Local No. 228, affiliated with the Congress of IndustrialOrganizations,for the purposes of collective bargaining.CHAIRMAN HARRY A. MILLIS took no part in the consideration of'the above Decision and Direction of Election.SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONANDORDERJanuary 8, 19/.1On December 16, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.'The Direction of Election provided thatan election by secret ballot be conducted within thirty (30) days fromits date among all employees at the Port Neches Refinery of The TexasCompany, herein called the Company, with certain exclusions, todetermine whether of not said employees desired to be represented byOilWorkers International Union, Local No. 228, affiliated with theCongress of Industrial Organizations.On January 3, 1941, International Association of Machinists, herein,called the I. A. M., notified the Board that it did not receive any noticeof the above-entitled proceeding, that it claimed to represent all ma THE TEXAS COMPANY595chinists, helpers, and specialists at the Port Neches Refinery of theCompany, and that such employees were included within the unitfound by the Board to be appropriate for the purpose of collectivebargaining in such proceeding.The Board, having considered the claims of the I. A. M., finds thatthe record in the above-entitled proceeding should be reopened forthe purpose of taking testimony as to the claims of the I. A. M.TheBoard hereby amends its Direction of Election by striking therefromthe words "as early as possible, but not later than thirty (3O) daysfrom the date of this Direction" and substituting therefor the words"at such time as the Board may in the future direct."ORDERPursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, the Board herebyorders that the record in the above-entitled proceeding be reopenedand that a further hearing be held.IT IS FURTHER ORDERED that the above-entitled case be referred to theRegional Director for the Sixteenth Region for the purpose of con-ducting such further hearing.CHAIRMAN HARRY A. MILLIS took no part in the consideration of theabove Amendment to Direction of Election and Order.-28 N L. R. B., No. 87a413697-42-vol 28-39